Exhibit 10.25

Picture 1 [atni20171231ex10256097c001.jpg]

 

20701 Cooperative Way

Dulles, Virginia 20166

703-467-1800  |  www.rtfc.coop

 

 

 

 

February 27, 2018

Via Email & U.S. Mail

Ms. Michele Satrowsky

Vice President – Corporate Treasurer

ATN International, Inc.

500 Cummings Center, Suite 2450

Beverly, MA 01915

Re: Limited Waiver of Net Leverage Ratio Covenant

Dear Ms. Satrowsky

Rural Telephone Finance Cooperative (“RTFC”) has received from ATN VI Holdings,
LLC (the “Borrower”) a request to waive compliance with the Borrower's Net
Leverage financial ratio requirements that is contained in one or more loan
agreements between RTFC and the Borrower.

RTFC hereby waives the Borrower's compliance with the above-referenced financial
ratio, subject to the following conditions:

(a)  This is a limited waiver with respect to the financial ratio specified
herein as calculated for the Borrower's fiscal year ended December 31, 2017.

(b)  This limited waiver shall not be construed as a waiver of any other term,
condition or provision of any loan agreement or other credit agreement with
RTFC.

(c)  This limited waiver shall not be construed as a waiver of any term,
condition or provision of any loan agreement or other credit agreement with RTFC
with respect to meeting future financial ratio requirements.

(d)  Except as specifically waived by RTFC herein, each and every term,
condition and provision contained in any loan agreement or other credit
agreement with RTFC shall remain unchanged and in full force and effect.

If the foregoing accurately describes our mutual understanding of the effect of
this limited waiver and the conditions under which it is granted, please so
indicate by signing this correspondence where indicated and returning the
original to RTFC.

If you have any questions, please feel free to call me at 800-346-7095.

 

 





--------------------------------------------------------------------------------

 

Ms. Michele Satrowsky

ATN International, Inc.

February 27, 2018

Page2

Sincerely,

 

 

 

/s/ Don Samonte

 

 

 

Don Samonte

 

Vice President, Portfolio Management

 

 

 

Acknowledged and Agreed:

 

ATN VI Holdings, LLC

 

 

 

By:

/s/ Justin D. Benincasa

 

 

 

Name:

Justin D. Benincasa

 

 

 

Title:

Treasurer

 

 



--------------------------------------------------------------------------------